On August 19, 1992, the Defendant was sentenced to twenty (20) years for Sexual Intercourse Without Consent. It is the recommendation of the Court that prior to being eligible for parole that the Defendant shall complete the sexual offender evaluation and participate in the sexual offender treatment program at the Montana State Prison. Five (5) years of the Defendant’s sentence is suspended upon the terms and conditions listed in the August 19,1992 Judgment. The Defendant shall be designated a dangerous offender for the purposes of parole eligibility. The Defendant shall be given credit for 173 days time served.
On May 6,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed because his attorney was not present.
IT IS HEREBY ORDERED that the application for review of sentence shall be dismissed with prejudice with leave to refile at a later time.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges